Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 12, Loretz et al. (U.S. 2011/0155393A1) teach all the features of these claims; however, Loretz et al. fail to teach the at least one switching device LIH4-64541-US-NP (BAO1787US)2Application No. 16/234,936 configured to control the direction of the differential pressure based on at least one of: an axial location of the magnetic shuttle in the fluid chamber being within a proximity of the at least one switching device, a mechanical contact between the at least one switching device and the magnetic shuttle, an electrical contact between the at least one switching device and the magnetic shuttle, and an increase in fluid pressure on the at least one switching device caused by movement of the magnetic shuttle toward the at least one switching device.
In the last office action examiner called the at least one switching device  as controller (66)LIH4-64541-US-NP (BAO1787US)2Application No. 16/234,936 configured to control the direction of the differential pressure based on an axial location of the magnetic shuttle (62, 67) in the fluid chamber being within a proximity of an end of the fluid chamber (205; paragraph 0030-0031).
However, controller (66) can no longer be the at least one switching device because the at least one switching device LIH4-64541-US-NP (BAO1787US)2Application No. 16/234,936controls the direction of the differential pressure based on an axial location of the magnetic shuttle in the fluid chamber being within a proximity of the at least one switching device, or a mechanical contact between . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/TARAS P BEMKO/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/Y.A/10/28/2021